LEASE AGREEMENT This Lease Agreement (the "Lease") is dated as of February 12, 2008, and is between OREGON HEALTH AND SCIENCE UNIVERSITY, a public corporation of the State of Oregon ("Landlord"), and ZNOMICS, INC., a publicly held corporation ("Tenant"). In consideration of the mutual promises in this Lease and for other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as follows: 1. Summary of Basic Terms 1.1 Building: Building located at 3am Jackson Park Road in Portland, Oregon. 1.2 Premises: 1,608 rentable square feet on the third, fourth and seventh floor(s) of the Building, as shown on the attached Exhibit A. 1.3 Estimated Commencement Date: February 1, 2008 Estimated Expiration Date: February 14, 2009. Length of Term: Not to exceed one (1) year. 1.4 Base Rent: Lab Space: $30.92 per square foot. 1.5 1,144 s.f. ($2,947.71 per month) Non-Lab Space: $26.92 per square foot 464 s.f. (1,040.91 per month) CSWR Administrative Fees: ($375.00 per month) Security Deposit: N/A. 1.6 Notice Addresses: To Landlord: Oregon Health and Science University Campus Planning Development & Real Estate - PP22E 3181 SW Sam Jackson Park Road Portland, OR97201 With a copy to: Oregon Health and Science University Attn: General Counsel 3am Jackson Park Road, L585 Portland, Oregon 97201 To Tenant: Znomics, Inc. 2611 SW Third, Suite 280K Portland, OR 97201 1.7 Address for Payment of Rent: Oregon Health & Science University Cashiers Office, L002 3181 SW Sam Jackson Park Road Portland, OR 97239-3098 1.8 Permitted Use: The Premises shall be used for an independently operatedresearch laboratory and office. 2. Demise and Term. 2.1 Demise. Landlord leases to Tenant and Tenant leases from Landlord, on the terms and conditions set forth in this Lease, the Premises described in Section 1.2 and outlined on the attached Exhibit A (the "Premises") in the Building described in Section 1.1 (the "Building"). 2.2 Commencement and Expiration Dates.If Landlord gives Tenant permission to undertake work in the Premises prior to the date on which Landlord's Work is substantially completed, such possession shall be deemed to be upon all the terms, covenants, conditions and provisions of this Lease, including, without limitation, the payment of Rent. The Term shall expire, unless sooner terminated pursuant to the provisions of this Lease, twelve (12) months after the Commencement Date (the "Expiration Date"). 3. Rent. 3.1 Base Rent.Tenant agrees to pay to Landlord rent consisting of Base Rent described in Section 1.4 and all other sums which become payable to Landlord by Tenant under this Lease (collectively, "Rent"). Upon execution of this Lease, Tenant shall pay Landlord Base Rent for the first full calendar month of the Term. All other Rents shall be paid in advance on the first day of each calendar month unless otherwise expressly provided in this Lease. All Rents shall be paid in lawful money of the United States to Landlord at its office set forth in Section 1.7, or such other place as Landlord shall designate by written notice to Tenant. Tenant shall pay all Rents promptly when due without notice or demand therefor and without any abatement, deduction or setoff, for any reason whatsoever, except as may be expressly provided in this Lease. If the Commencement Date occurs on a day other than the first day of a calendar month, the Rents for that partial calendar month shall be prorated based on the number of days in such month. 4. Taxes. Landlord enjoys tax-exempt status. If this Lease or the use of the Premises by Tenant causes any real property taxes to be charged, Tenant shall pay such taxes within ten days after billing therefor by Landlord. 5. Security Deposit.INTENTIONALLY DELETED 2 6.Use. 6.1General.Tenant shall use and occupy the Premises continuously during the Term for the use described in Section 1.8 and for no other purpose without the prior written consent of Landlord. If any governmental license or permit shall be required for the proper and lawful conduct of Ten ant's business in the Premises, Tenant, at its expense, shall procure, maintain and comply with the terms and conditions of each such license or permit. Tenant shall, at Tenant's expense, comply with all laws, codes, rules, statutes, regulations, orders and other requirements of public authorities ("Laws") relating to Tenant's use and occupancy of the Premises. 6.2Additional Covenants as to Use.Tenant shall not, without the prior written consent of Landlord, use any apparatus, machinery or device in or about the Premises which will cause any noise, vibration, fumes or electronic interference or which will overload the floors or structure of the Premises. Tenant shall not at any time use or occupy, or suffer or permit anyone to use or occupy the Premises, or permit anything to be done in the Premises, in any manner which: (a) violates the Certificate of Occupancy for the Premises or for the Building; or (b) causes or is liable to cause injury to the Premises or the Building or any equipment, facilities or systems therein; or (c) constitutes a violation of Laws or the requirements of insurance bodies; or (d) impairs or tends to impair the character, reputation or appearance of the Building; or (e) impairs or tends to impair the proper and economic maintenance, operation and repair of the Building and/or its equipment, facilities or systems; or (f) annoys or inconveniences or tends to annoy or inconvenience other tenants or occupants of the Project; or (g) generates, uses, releases, stores, or deposits on or about the Premises any environmentally hazardous or toxic substances, chemical materials, wastes, pollutants, chemicals, gases, oils, or contaminants, as defined by any Law or the exposure to or release of which is regulated by any Law (collectively, "Hazardous Materials"). Tenant shall defend (through counsel reasonably acceptable to Landlord), indemnify, and hold harmless Landlord and the Landlord Related Parties (as defined in Section 16) from and against any and all claims, losses, liabilities, damages, response costs and expenses of any nature whatsoever arising out of or in any way related to the generation, release, storage, or deposit of Hazardous Materials on the Project by Tenant or by any Tenant Related Party (as defined in Section 16) including, but not limited to: (i) claims of third parties, including governmental authorities, for damages, response costs, injunctive or other relief; (ii) the cost, expense or loss to Landlord of any injunctive relief, including preliminary or temporary injunctive relief, applicable to Landlord or the Premises; (Hi) the expense, including fees of attorneys, engineers, paralegals and experts for identifying and reporting the existence of Hazardous Materials to any agency of the State of Oregon or the United States as required by applicable Laws; and (iv) any and all expenses or obligations, incurred before, during and after any trial or appeal therefrom or any administrative proceeding or appeal therefrom whether or not taxable as costs, including, without limitation, attorneys' and paralegal fees, witness fees (expert and otherwise), deposition costs, copying and telephone charges and other expenses, all of which shall be paid by Tenant promptly after Landlord incurs the obligation to pay such amounts. 7.Subordination. 7.1General.This Lease shall be subordinate to any mortgages, trust deeds and other financing instruments ("Mortgages") which affect the Land and/or the Building, so long as the 3 holders of any Mortgages agree not to disturb Tenant's rights under this Lease in connection with the exercise of their rights under the Mortgages. Promptly after the request by either party, in confirmation of such subordination and nondisturbance, Tenant shall obtain and Tenant and Landlord shall execute, acknowledge, and deliver to each other an instrument that evidences such subordination and nondisturbance in a form reasonably acceptable to Tenant and Landlord. 7.2INTENTIONALLY DELETED. 8.Transfers By Tenant. Tenant shall not assign this Lease or any interest therein, or sublet the Premises or any part thereof, or mortgage, encumber or otherwise transfer or dispose of Tenant's interest in the Premises (each, a "Transfer"), either voluntarily or involuntarily, without the prior written consent of Landlord, which consent may be withheld in Landlord's sole discretion. If Tenant requests consent to a proposed Transfer, Tenant shall pay for Landlord's reasonable legal and administrative expenses incurred in reviewing the request for consent to Transfer. Consent to one such Transfer shall not imply any future consent, and all subsequent Transfers shall be made only upon obtaining prior written consent of Landlord. Assignees shall become directly liable to Landlord for all obligations of Tenant under this Lease, but Tenant shall remain liable for all obligations under this Lease. Tenant agrees that the instrument by which any Transfer is accomplished shall expressly provide that the transferee will perform and observe all the agreements, covenants, conditions and provisions to be performed and observed by Tenant under this Lease and that Landlord will have the right to enforce such agreements, covenants and conditions directly against such transferee. It shall be the responsibility of Ten ant to provide Landlord, in a manner reasonably acceptable to Landlord, with such information as Landlord determines is necessary for Landlord to grant or withhold its consent. If Tenant is a corporation or other entity, then any merger, consolidation, liquidation, change in the ownership or power to vote the majority of voting stock or equity interests of Tenant shall constitute a Transfer for the purposes of this Section 8. 9.Liability And Insurance. 9.1Waiver of Subrogation.Tenant shall secure appropriate clauses in, or endorsements upon, each insurance policy obtained by Tenant which cover or are applicable to the Premises or the personal property, fixtures and equipment located therein, pursuant to which the insurance companies waive subrogation or permit the insureds, prior to any loss, to agree with a third party to waive any claim they might have against said third party without invalidating the coverage under the insurance policies. Tenant's waiver of subrogation or permission for waiver of any claim shall extend to Landlord and the Landlord Related Parties. Tenant releases Landlord and the Landlord Related Parties in respect of any claim which they might otherwise have against them for loss, damage or other casualty occurring during the Term and covered under a fire insurance policy with extended coverage endorsement in the form normally used in respect of similar property in the Portland, Oregon, metropolitan area. 9.2Tenant's Insurance.Tenant, at its expense, shall procure and maintain at all times during the Term, commercial general liability insurance in respect of the Premises and the conduct or operation of business therein, with Landlord, as additional insureds, with limits of not less than $1,000,000 for bodily injury or death to anyone person and $2,000,000 for bodily injury or death to any number of persons in anyone occurrence, and N/ A for property damage. All such insurance shall insure the performance by Tenant of the indemnity agreement as to 4 liability for injury to, illness of, or death of persons and damage to property set forth in this Lease. Tenant shall maintain at Tenant's expense, insurance with extended coverage endorsement covering Tenant's Property as defined in Section 11.2 of this Lease. 9.3Delivery of Policies; Cancellation. Tenant shall deliver to Landlord and any additional insureds evidence of the policies or certificates of insurance required by Section 9.2 in a form reasonably satisfactory to Landlord issued by an insurance company authorized to issue insurance in the State of Oregon with a rating of no less than A-IX in the then current Best's Insurance Guide, at least ten (10) days before the Commencement Date. Tenant shall procure and pay for renewals of such insurance prior to the time for the expiration of such policies, and Tenant shall deliver to Landlord and any additional insureds evidence of such renewal policies at least thirty (30) days before the expiration of any existing policy.
